Citation Nr: 0830239	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  95-14 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 1986 and 
September 1986 to September 1989, with an additional two 
months and 17 days of active service prior to May 1979.  

This matter was originally on appeal from an August 1994 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Phoenix, Arizona.  This matter was 
remanded by the Board of Veterans' Appeals (Board) in March 
2003 for additional development.  In November 2005, the Board 
issued a decision which the veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2007, the Court issued a decision in 
this matter remanding this issue to the Board because of 
inadequate reasons or bases.  The Board notes that the court 
dismissed an additional issue pertaining to an increased 
evaluation for a seizure disorder for lack of jurisdiction.  
In November 2007, the Court entered a Judgment.  

In February 1997, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	Service connection is in effect for residuals of a right 
knee meniscectomy which is symptomatic.




CONCLUSION OF LAW

The schedular criteria for a separate 10 percent evaluation 
for symptomatic removal of semilunar cartilage for service-
connected status postoperative meniscectomy of the right knee 
with traumatic arthritis and limitation of flexion have been 
met.  38 U.S.C.A. §§ 1155, (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2003 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of rating decisions in October 2004 and December 2005 and 
a supplemental statement of the case in October 2004 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice provided 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The RO afforded the veteran 
VA examinations in March 1994, April 1994, April 1995, and 
April 1997, and an examination through QTC Medical Services 
in May and June 1999.  The Board further finds that the RO 
complied with its March 2003 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006); see DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R.  § 4.45.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The RO evaluated the veteran's right knee disability under 
several diagnostic codes.  In an August 1994 rating decision, 
the RO granted service connection for status postoperative 
meniscectomy of the right knee with traumatic arthritis and 
limitation of flexion and assigned a 10 percent rating under 
Diagnostic Codes 5010-5257, effective February 16, 1994, the 
date of receipt of original claim.  In an October 2004 rating 
decision, the RO decided to separately evaluate the veteran's 
service-connected right knee disability as three 
disabilities.  The RO granted separate service connection for 
instability of the right knee status post meniscectomy and 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective May 9, 2003, the date of a QTC examination.  The RO 
granted separate service connection for traumatic arthritis 
and limitation of extension of the right knee status post 
meniscectomy and assigned a 10 percent rating under 
Diagnostic Code 5261, effective May 9, 2003.  The RO granted 
separate service connection for traumatic arthritis and 
limitation of flexion of the right knee status post 
meniscectomy and assigned a noncompensable evaluation under 
Diagnostic Code 5260, effective May 9, 2003.  

Under Diagnostic Code 5010 (arthritis due to trauma 
substantiated by x-ray findings), traumatic arthritis is to 
be evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2007).  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Id.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Id.  A 20 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Id.  The 10 and 20 percent ratings based on 
x-ray evidence will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1) (2007).  

Limitation of range of knee motion is accounted for under 
Diagnostic Codes 5260 (limitation of flexion of leg) and 5261 
(limitation of extension of leg) and these diagnostic codes 
are appropriate for the specific joints involved.  Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In this case, the medical evidence 
does not show that the veteran is entitled to a compensable 
evaluation for limitation of flexion.  In a March 1994 VA 
general medical examination, the right knee flexed to 135 
degrees.  In an April 1995 VA joints examination, the knee 
had sensitive range of motion with flexion to 130 degrees.  
The April 1997 VA muscles examination, the flexion was 135 
degrees.  The June 1999 QTC examination report showed flexion 
was to 130 degrees, with the onset of pain at 120 degrees.  
In the May 9, 2003 QTC examination, flexion was to 90 degrees 
with pain at that degree, the range of motion was 
additionally limited by lack of endurance, but not 
additionally limited by fatigue, weakness, or incoordination.  
These examinations show that the veteran's demonstrated range 
of motion on flexion of the right knee with additional 
functional loss due to pain (90 to 135 degrees) does not meet 
the criteria for noncompensable, or increased, evaluation 
under Diagnostic Code 5260 at any time during the pendency of 
this appeal.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  In this case, prior to May 9, 
2003, the medical examinations in March 1994, April 1995, 
April 1997, and June 1999 show that the veteran's 
demonstrated range of motion on extension of the right knee 
(0 to 5 degrees) does not meet the criteria for a 
compensable, or increased, evaluation under Diagnostic Code 
5261.  

As discussed above, the veteran's range of motion in flexion 
and extension was noncompensable prior to May 9, 2003.  The 
medical evidence, however, did show some loss of flexion and 
extension.  When the limitation of motion of the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Thus, the veteran 
is only entitled to a 10 percent rating for noncompensable 
limitation of flexion and extension motion of the affected 
knee joint prior to May 9, 2003.  

In the May 9, 2003 QTC examination, extension was to 10 
degrees with pain at that degree.  The range of motion was 
additionally limited by lack of endurance, but not 
additionally limited by fatigue, weakness, or incoordination.    

Diagnostic Code 5259 provides a 10 percent evaluation for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2007).  To avoid pyramiding, the 
symptoms included in Diagnostic Code 5259 are predicated on 
which symptoms were considered in the other diagnostic codes.  
See Esteban, supra.  To determine if the veteran's disability 
is entitled to an evaluation under this code, the Board 
reviews which symptoms were contemplated in the diagnostic 
codes pertaining to the limitation of motion of the right 
knee.  These manifestations include pain, weakness, 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45; see also DeLuca, supra.  

After a thorough review of the medical evidence, the Board 
finds that there are separate and distinct manifestations of 
the veteran's right knee disability that would permit a 
separate evaluation under Diagnostic Code 5259.  These 
symptoms include crepitus, locking and clicking.  The medical 
evidence shows that in April 1997, May 2003 and June 2004 
there was crepitation of the medial compartment of the right 
knee.  Additionally, in March 1995 and May 2003, there was 
locking of the right knee.  There was also clicking in the 
April 1995 and April 1997 VA examinations.  The Board finds 
that the symptoms of crepitus, locking and clicking were not 
compensated for in the evaluation under the diagnostic codes 
previously discussed.  These symptoms do not overlap with the 
symptoms considered under the previously considered codes 
based on limitation of motion (Diagnostic Codes 5260 and 
5261) or instability (Diagnostic Code 5257).  Therefore, the 
Board finds that the veteran is entitled to a separate 10 
percent evaluation under this code.  


ORDER

Entitlement to a separate evaluation of 10 percent for 
semilunar cartilage removal of the service-connected right 
knee disability is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


